DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on February 22, 2022. 
Claims 10, 11, and 13 have been amended. 
Claim 14 has been canceled. 
Response to Arguments
	Applicant’s arguments, see Pg. 10-11, filed February 22, 2022, with respect to Claims 13, and 16 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has amended claim 13 to include the subject matter of claim 14 that was indicated as allowable in the previous Office action. 
Allowable Subject Matter
Claims 1-13, and 15-20 allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Arai (U.S. 2020/0261048), Laukkanen (U.S. 2016/0270751), Umezawa (U.S. 2017/0055843), and Bechtold (U.S. 2019/0209106).
Regarding claim 1:
Arai discloses a method for an x-ray mammography system comprising: 
providing the x-ray mammography system (Fig. 2, 11) with a user interface (Fig. 2, 13) and one or more cameras (Fig. 2, 12) coupled to the x-ray mammography system (Fig. 2, 11);

detecting one or more of a patient positioning error and a breast positioning error based on the evaluation ([0052]-[0056], positioning is corrected based on camera image).
Laukkanen teaches providing, via the user interface (Fig. 1, 17) of the mammography system, real-time feedback to a user based on the detection (Fig. 1, 17) of the mammography system ([0030], patient positioning shown on user interface).
However, Arai and Laukkanen fail to disclose providing, via the user interface of the mammography system, real-time feedback to a user based on the detection and further based at least in part on an artificial intelligence based image processing model that uses images from the one or more cameras.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-12 are allowable by virtue of their dependency.
Regarding claim 13:
Arai discloses a method for an x-ray mammography system comprising:
 providing a vision system (Fig. 2, 12) including one of more vision sensors (Fig. 2, 12) and the x-ray mammography system (Fig. 2, 11) including a user interface ([0037], display);
evaluating, via the vision system (Fig. 2, 12) including one or more vision sensors (Fig. 2, 12), a breast position of a breast ([0054], patient physique) in an imaging volume of the x-ray 
 detecting one or more of a patient positioning error, and a breast positioning error based on the evaluation ([0052]-[0056], positioning is corrected based on camera image); and
wherein the patient positioning error is detected based on a patient anatomy ([0054], position depending on patient physique) and a patient position with respect to the x-ray mammography system ([0054], position depending on patient height); 
wherein the breast positioning error is detected based on one or more anatomical structures of the breast ([0038], physique dimensions; [0054],  patient physique and breast height).
Laukkanen discloses disclose determining a current mode of operation ([0039] and [0045], operation mode); 
evaluating, via the vision system including one or more vision sensors (Fig. 1, 19), a breast position of a breast in an imaging volume of the x-ray mammography system ([0030] and [0039], patient image used for positioning) and a patient position based on the current mode ([0039] and [0045], operation mode); 
providing real-time feedback ([0030], patient positioning shown on user interface) including indications for one or more of desired breast position and desired patient position based on the detection via the user interface of the mammography system ([0030], patient positioning shown on user interface).
However, Arai and Laukkanen fail to disclose wherein when the current mode is a digital breast tomosynthesis mode, evaluating one or more of the breast positioning error and the patient 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-18 are allowable by virtue of their dependency.
Regarding claim 19:
Arai discloses a medical imaging system, comprising:
 a gantry (Fig. 3, 60) including a radiation source (Fig. 3, 62) for emitting radiation rays, a detector (Fig. 3, 63) for receiving the radiation rays
 a vision sensor system (Fig. 2, 12) including at least a first vision sensor (Fig. 2, 12) and 
a workstation (Fig. 1, 13) including a first user interface ([0037], display) including a first display portion ([0037], display), the workstation communicatively coupled to the gantry ([0032], console connected to apparatus wirelessly or by a cable); 
 wherein the workstation (Fig. 1, 13) includes a processor ([0070], processor), the processor configured with instructions in non-transitory memory that when executed cause the processor to:
 acquire, with the first vision sensor, a first camera image of a patient and the medical imaging system ([0052]-[0054], imaging of patient and apparatus); 
determine, with the first camera image ([0054], image),a patient position with respect to the medical imaging system ([0054], positioning found based on camera image), and a breast position with respect to a whole body position of a patient and the medical imaging system and based on a patient breast anatomy ([0054], patient physique); 

provide an option ([0049], imaging start), via one or more of the first user interface and the second interface, for a user to initiate image acquisition. 
Bechtold teaches a collimator ([0065], collimator) for adjusting a field of view.
Laukkanen teaches a second vision sensor ([0030], camera); 
the gantry (Fig. 3b-3c, 10) coupled to a second user interface (Fig. 3b-3c, two displays 17) including a second display portion (Fig. 3b-3c, two displays 17);
acquire, with the second vision sensor ([0030], camera), a second camera image of a breast in an imaging volume of the medical imaging system (Laukkanen; [0030], camera taking an image of patient) between; 
determine, with the second camera image, a patient position ([0030], patient imaged for positioning).
provide an option ([0033] and [0039], user interface selecting operation mode), via one or more of the first user interface and the second interface (Fig. 3b-3c, two displays 17), for a user to initiate image acquisition when one or more of the patient position is not in agreement with the first model and the breast position is not in agreement with the second model.

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 20 is allowable by virtue of its dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.K./Examiner, Art Unit 2884             

/DANI FOX/Primary Examiner, Art Unit 2884